UNITED STATES COURT OF APPEALS
Filed 12/20/96
                              TENTH CIRCUIT



UNITED STATES OF AMERICA,         )
                                  )
      Plaintiff-Appellee,         )
                                  )
vs.                               )          No. 96-3049
                                  )    (D.C. No. 95-CR-10012-02)
BRIAN ALVIN WALKER,               )            (D. Kan.)
                                  )
      Defendant-Appellant.        )


UNITED STATES OF AMERICA,         )
                                  )
      Plaintiff-Appellee,         )
                                  )
vs.                               )          No. 96-3064
                                  )    (D.C. No. 95-CR-10012-01)
BOBBERT STEVEN COOK,              )            (D. Kan.)
                                  )
      Defendant-Appellant.        )


UNITED STATES OF AMERICA,         )
                                  )
      Plaintiff-Appellee,         )
                                  )
vs.                               )          No. 96-3065
                                  )    (D.C. No. 95-CR-10012-03)
CAROLYN ANN SAFFOLD,              )            (D. Kan.)
                                  )
      Defendant-Appellant.        )
                               ORDER AND JUDGMENT*


Before BALDOCK, KELLY, and LUCERO, Circuit Judges.**


       These consolidated appeals arise from a Kansas State Trooper’s stop and

subsequent search of a rented Chrysler minivan which uncovered 38 kilograms of

cocaine. The driver of the vehicle, Defendant Brian Walker, entered a conditional plea of

guilty to one count of possession of cocaine with intent to distribute in violation of 21

U.S.C. § 841(a)(1). The district court sentenced Walker to 121 months imprisonment. A

jury convicted the only passenger in the vehicle, Defendant Bobbert Cook, who is

Walker’s half-brother, on one count of possession of cocaine with intent to distribute in

violation of 21 U.S.C. § 841(a)(1), one count of conspiracy to retaliate against a witness

by killing in violation of 18 U.S.C. § 371, one count of attempting to retaliate against a

witness by killing in violation of 18 U.S.C. § 1512(a)(1)(A), and one count of interstate

transportation in aid of racketeering in violation of 18 U.S.C. § 1952(a)(2). The district


       *
               This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court generally
disfavors the citation of orders and judgments; nevertheless, an order and judgment may
be cited under the terms and conditions of 10th Cir. R. 36.3.
       **
             After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument in appeals 96-3049 and 96-3065. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1.9.
Those appeals therefore are ordered submitted without oral argument.

                                              2
court sentenced Cook to 240 months imprisonment. The same jury convicted Defendant

Carolyn Saffold, a friend of Walker and Cook who was not present at the time of her

Codefendants’ arrest, on one count of conspiracy to retaliate against a witness by killing

in violation of 18 U.S.C. § 371, one count of attempting to retaliate against a witness by

killing in violation of 18 U.S.C. § 1512 (a)(1)(A), and one count of interstate

transportation in aid of racketeering in violation of 18 U.S.C. § 1952(a)(2). The district

court sentenced Saffold to 121 months imprisonment.

       In appeal 96-3049, Walker asserts the district court improperly denied (1) his

pretrial motion to suppress evidence resulting from the search of the minivan, and (2) his

sentencing request for a three level reduction for acceptance of responsibility pursuant to

U.S.S.G. § 3E1.1. In appeal 96-3064, Cook likewise asserts the district court improperly

denied his pretrial motion to suppress evidence resulting from the search of the minivan.

Cook also asserts the district court improperly denied (1) his motion to sever the drug

charge from the witness tampering charges, (2) his motion for judgment of acquittal based

upon insufficiency of the evidence, and (3) his sentencing request for a downward

departure from his guideline range. In appeal 96-3065, Saffold asserts the district court

improperly denied her motion for judgment of acquittal based upon insufficiency of the

evidence. Our jurisdiction to review these matters arises under 28 U.S.C. § 1291 and 18

U.S.C. § 3742. We discuss each in turn referring to the relevant facts as necessary.




                                             3
                         Walker’s and Cook’s Motions to Suppress

       Well established standards govern our review of a district court’s ruling on a

motion to suppress. Considering the evidence in a light most favorable to the prevailing

party, we accept the district court’s factual findings unless those findings are clearly

erroneous. United States v. Cantu, 87 F.3d 1118, 1120 (10th Cir.), cert. denied, 117

S. Ct. 265 (1996). The district court’s determination of reasonableness under the Fourth

Amendment, however, is a question of law reviewable de novo. Id.

       Both Walker and Cook claim the state trooper’s search of their minivan was

unreasonable in violation of their Fourth Amendment rights. The district court held a

suppression hearing at which Walker, Cook, and State Trooper Richard Jimerson

testified. The district court subsequently made thorough findings of fact and conclusions

of law in a written order denying Defendants’ respective motions. The district court’s

findings, which we quote at length, have ample support in the record:

               Trooper Jimerson was traveling west on I-70 when he observed a
       blue van with California plates in the east-bound lanes [traveling
       approximately 74 miles per hour in a 65 miles per hour zone] . . . .
               Trooper Jimerson signaled, and the van pulled off the road.
       Defendant Walker was driving the van; defendant Cook had been sleeping
       in the back end. Trooper Jimerson informed Walker that he had been
       stopped for a speeding violation and asked for Walker’s driver’s license and
       proof of ownership of the van. Walker produced a valid California driver’s
       license and a Dollar Rent-A-Car rental agreement for the van. . . .
       According to the rental agreement, the van had been leased in California by
       a Susan Greene, who resided in Philadelphia. Although the agreement
       stated “ADD’L DRIVER: None,” Cook’s signature appeared on the
       agreement just below Ms. Greene’s signature on a line entitled
       “ADDITIONAL AUTHORIZED DRIVER.” The agreement restricted

                                              4
travel to California, Oregon, Arizona, and Nevada. Trooper Jimerson
testified that he would not have detained Walker and Cook based on the
rental papers but that the papers did “raise his suspicions.”
        Trooper Jimerson ordered Walker to exit the van. Walker followed
Trooper Jimerson to his patrol car. The two sat in the patrol car while
Trooper Jimerson did a license check and filled out a warning ticket.
Trooper Jimerson also did a criminal check. He was informed by his
dispatcher that Walker had been arrested on a narcotics charge. After
Walker’s and Cook’s arrest, it was determined that the initial information
was erroneous and that Walker had been arrested on a weapons charge.
        Walker told Trooper Jimerson that he was traveling to North
Carolina where he had arranged for a job. He said that Cook was assisting
him with driving and that Ms. Greene was Cook’s friend. Walker told
Trooper Jimerson that Cook was going to drive the van back to California.
        Trooper Jimerson gave Walker the warning ticket, his driver’s
license, and the rental papers to the van and told Walker that he could go.
Before or as Walker was getting out of the patrol car, Trooper Jimerson
asked about the contents of the van and requested permission to look
through the van for illegal drugs and weapons. When Trooper Jimerson
mentioned drugs and weapons, he noticed that Walker’s hands started to
shake. Walker answered that all he had in the van were some presents
[Valentine’s day gifts for his and Cook’s mother] and gave his consent to
search. Trooper Jimerson did not specifically ask for permission to search
the presents.
        Trooper Jimerson and Walker went to the van and Walker directed
Cook to “pop” the back door of the van so that Trooper Jimerson could take
a look inside. Trooper Jimerson saw three gift-wrapped packages in the van
and noticed a strong odor of fabric softener. He was familiar with the odor
and knew from training and experience (he had already seized
approximately 1000 kilos of cocaine in his career) that fabric softener was
used as a masking agent. Trooper Jimerson asked Walker what was in the
packages and Walker replied that the packages contained a television, VCR,
and camcorder. It was obvious to Trooper Jimerson that a VCR would not
fit in any of the boxes.
        At this point, Walker began acting in a way that made Trooper
Jimerson nervous so he told Walker and Cook to stand at the front of the
van.




                                    5
              Returning to the rear of the van, Trooper Jimerson noticed that one
       of the packages appeared to be bulging at one end. He picked that package
       up and smelled a very strong odor of fabric softener. Trooper Jimerson
       disconnected one strand of tape from a fold in the wrapping paper, and,
       peering into a crack in the cardboard box created by its being overfilled,
       saw plastic baggies like those used to package cocaine and other drugs.
       Trooper Jimerson then opened the box completely and discovered 18
       baggies containing what turned out to be cocaine.

No. 96-3049 Tr. Vol. I at doc. #68, pgs. 1-4; No. 96-3064 Tr. Vol. I at doc. #68, pgs. 1-4.

On these facts, the district court concluded that Trooper Jimerson’s examination of the

packages did not exceed the scope of Walker’s consent to search the minivan, and thus

evidence of the cocaine was properly admissible.1 We agree with the district court.

       Whether a search remains within the boundaries of the consent is a question of fact

to be determined from the totality of the circumstances, and a district court’s findings will

be upheld unless those findings are clearly erroneous. United States v. Pena, 920 F.2d



       1
         The district court initially concluded that because Walker was not listed on the
minivan’s rental agreement, he had no standing to challenge the search of the vehicle.
See United States v. Jones, 44 F.3d 860, 871 (10th Cir. 1995) (defendant in possession
and control of car rented by third party has no standing to challenge search of car).
Walker, however, did claim a possessory interest, and thus had reasonable expectation of
privacy, in the packages in the back of the minivan when he identified them as presents
from him and Cook to their mother. We believe this sufficient to give Walker standing to
challenge the search of the packages. See Arkansas v. Sander, 442 U.S. 753, 761 n.8
(1979) (where defendant conceded suitcase was his property, no issue raised as to his
standing to challenge its search.), overruled on other grounds, California v. Acevedo, 500
U.S. 565 (1991). The district court further held in the alternative that even if Trooper
Jimerson exceeded the scope of Walker’s consent, the totality of the circumstances gave
him probable cause to search the packages. Because we conclude that Officer Jimerson
did not exceed the scope of the consent to search, we do not address the issue of whether
he had probable cause to search the packages.

                                              6
1509, 1514 (10th Cir. 1990), cert. denied, 501 U.S. 1207 (1991). The standard for

measuring the scope of a defendant’s consent is one of “‘objective’ reasonableness--what

would the typical reasonable person have understood by the exchange between the officer

and the suspect?” Florida v. Jimeno, 500 U.S. 248, 251 (1991). In Jimeno, the Court

held that a suspect’s consent to search his car for drugs included consent to search a

container in the car that might reasonably hold drugs. Id. at 249. The Court reasoned that

the defendant had given the officer a general consent to search the car, and had placed no

limitation on the scope of the search. Id. at 251. Similarly, we have held that where a

defendant does not limit the scope of a general authorization to search, and does not

object when the search exceeds what he later claims was a more limited consent, an

officer is justified in searching the entire vehicle and any containers in it that might

contain the suspected contraband. E.g., United States v. Wacker, 72 F.3d 1453, 1470

(10th Cir. 1995), cert. denied, 117 S. Ct. 136 (1996); United States v. Deases, 918 F.2d

118, 122 (10th Cir. 1990), cert. denied, 501 U.S. 1233 (1991).

       In this instance, Trooper Jimerson asked Walker if he could search the minivan for

drugs and weapons. Walker consented, placing no limitation on the search. Before

Trooper Jimerson ordered Walker and Cook to the front of the minivan, both Defendants

witnessed the trooper’s interest in the packages in the back of the minivan. Neither

Defendant objected. Under these circumstances, we conclude Trooper Jimerson’s search

of the packages in the back of the minivan was within the scope of Walker’s consent.


                                               7
     Walker’s Request for a Three Level Reduction for Acceptance of Responsibility

       The district court awarded Walker a two point reduction for acceptance of

responsibility pursuant to U.S.S.G. § 3E1.1. Walker asserts he is entitled to an additional

point reduction because he timely notified authorities of his intention to plead guilty.2 A

defendant bears the burden of establishing his entitlement to a reduction for acceptance of

responsibility. United States v. Gassaway, 81 F.3d 920, 922 (10th Cir. 1996). The

district court has broad discretion to determine whether to award a reduction, and we will

not disturb the court’s decision absent clearly erroneous findings. Id.

       In this case, the district court refused to permit Walker to plead guilty one day

following the suppression hearing and before the court’s ruling, because during the


       2
              Section 3E1.1 provides:

       (a) If the defendant clearly demonstrates acceptance of responsibility for his
       offense, decrease the offense level by 2 levels.

       (b) If the defendant qualifies for a decrease under subsection (a), the
       offense level determined prior to the operation of subsection (a) is level 16
       or greater, and the defendant has assisted authorities in the investigation or
       prosecution of his own misconduct by taking one or more of the following
       steps:

          (1) timely providing complete information to the government concerning
       his own involvement in the offense; or

          (2) timely notifying authorities of his intention to enter a plea of guilty,
       thereby permitting the government to avoid preparing for trial and
       permitting the court to allocate its resources efficiently,

       decrease the offense level by 1 additional level.

                                               8
hearing, Walker testified that he did not know the packages in the minivan contained

cocaine. See United States v. Robertson, 45 F.3d 1423, 1437 (10th Cir.) (Fed. R. Crim. P.

11 vests district court with discretion to accept or reject guilty plea), cert. denied, 115 S.

Ct. 2258 (1995). While refusing to accept the plea at that time, the district court stated

that it would still accept the plea if Walker provided a satisfactory explanation for his

involvement in the offense. Walker never provided an explanation. Walker did not again

express a desire to plead guilty until immediately before trial. Thus, the government was

forced to prepare for trial and the court was unable to schedule its calendar so as to avoid

delaying the trial of Cook and Saffold. Under these facts, the district court did not abuse

its discretion in refusing to award Walker an additional point reduction for acceptance of

responsibility.

                              Cook’s Motion to Sever Charges

       In addition to being charged along with Walker for possession of cocaine with

intent to distribute under 21 U.S.C. § 841(a)(1), Cook was charged in a Second

Superseding Indictment with three additional counts alleging he sought to murder

Trooper Jimerson to eliminate his testimony. Specifically, Cook was charged with

conspiring to retaliate against a witness, 18 U.S.C. § 371, attempting to retaliate against a

witness, 18 U.S.C. § 1512(a)(1)(A), and interstate transportation in aid of racketeering, 18

U.S.C. § 1952(a)(2). Prior to trial, Cook moved to sever the drug count from the

remaining counts asserting misjoinder. Cook further asserted that his right to a fair trial


                                               9
would be jeopardized absent severance. The district court denied the request in a written

order. No. 96-3064, Tr. Vol. 1 at doc. #108, pgs. 2-6.

       While in pretrial detention, Cook arranged with the assistance of his cellmate

James Starks, a government informant, to hire one Daniel Ortega to murder Trooper

Jimerson. Ortega was actually undercover Special Agent Thomas Walsh posing as a

friend of Starks. Cook contacted Codefendant Saffold and told her to send him $1,000.00

so he could retrieve his repossessed truck. Saffold gave her friend, Sandra DeLoach,

$1,000.00 cash to purchase cashier’s checks, and told her to mail the checks to Daniel

Ortega at the Ramada Inn in Wichita, Kansas. DeLoach mailed the checks as Saffold

instructed.

       Under Fed. R. Crim. P. 8(a), joinder of offenses is permitted if the offenses arise

from “transactions connected together or constituting parts of a common scheme or plan.”

While a question of misjoinder under Rule 8 is a question of law subject to de novo

review, we construe Rule 8 broadly to allow liberal joinder to enhance the efficiency of

the judicial system. United States v. Janus, 48 F.3d 1548, 1557 (10th Cir.), cert. denied,

116 S. Ct. 87 (1995). Even if the district court concludes joinder is proper under Rule 8,

the court still has discretion to sever under Fed. R. Crim. P. 14 if the joinder may

prejudice the defendant. Id. The burden on the defendant, however, to “‘show an abuse

of discretion in this context is a difficult one.’” Id. (quoting United States v. Valentine,

706 F.2d 282, 290 (10th Cir. 1983)).


                                              10
       We have no quarrel with the district court’s denial of Cook’s motion for severance.

The charges against Cook arise from connected transactions. Counts II, III, and IV

alleged that Cook planned a violent crime to eliminate evidence relating to Count I. We

believe this a sufficient nexus to permit joinder under Fed. R. Crim. P. 8(a). Moreover, as

the district court noted, evidence of Cook’s witness tampering would likely be admissible

at trial to show his guilty knowledge on the drug charge, while evidence of the drug

charge would likely be admissible to show his motive for engaging in witness tampering.

See e.g., United States v. Romero, 54 F.3d 56, 60 (2d Cir. 1995) (evidence of defendant’s

involvement with narcotics operation admissible as evidence of motive to murder

government witness), cert. denied, 116 S. Ct. 1449 (1996); United States v. Balzano, 916

F.2d 1273, 1281 (7th Cir. 1990) (evidence of witness tampering admissible to show

consciousness of guilt on underlying charge). Severance was unnecessary and the district

court did not err in denying Defendents’ motions.

                 Cook’s and Saffold’s Motions for Judgment of Acquittal
                       Based Upon Insufficiency of the Evidence

       Cook asserts that the government presented insufficient evidence to sustain his

convictions on Counts I & II of the Second Superseding Indictment. Saffold asserts that

the government presented insufficient evidence to sustain her convictions on Counts II,

III, & IV of the same indictment.3 The district court disagreed and denied their respective



       3
              Saffold was not charged in Count I of the Second Superseding Indictment.

                                            11
motions for judgment of acquittal. See Fed. R. Crim. P. 29. We review the sufficiency of

the evidence in a light most favorable to the government to determine whether any

rational trier of fact could have found the essential elements of the crimes beyond a

reasonable doubt. United States v. Jones, 44 F.3d 860, 864 (10th Cir. 1995).

                                            A.

       We have no difficulty sustaining Cook’s conviction on Counts I of the Second

Superseding Indictment. Count I charged Cook with possession of cocaine with intent to

distribute in violation of 18 U.S.C. § 841(a)(1). To sustain a conviction under

§ 841(a)(1), the government must prove that the defendant (1) possessed a controlled

substance, (2) knew he possessed a controlled substance, and (3) intended to distribute a

controlled substance. United States v. Mains, 33 F.3d 1222, 1228 (10th Cir. 1994).

Possession of a controlled substance may be either actual or constructive. Constructive

possession occurs when a person “‘knowingly has ownership, dominion or control over

the narcotics and the premises where the narcotics were found.’” Id. (quoting United

States v. Hagar, 969 F.2d 883, 888 (10th Cir.), cert. denied, 506 U.S. 964 (1992) (internal

brackets omitted)).

       Upon review of the record, we find ample evidence from which a reasonable jury

could find Cook guilty beyond a reasonable doubt of possession of cocaine with intent to

distribute. The cocaine was found in the rented minivan which Cook was authorized to

drive. One of the packages containing the cocaine had a Valentine’s Day card attached


                                            12
with Cook’s name on it. After being read his rights and while being transported to jail,

Cook asked how much trouble he was in for “hauling the stuff.” No. 96-3064 Tr. Vol.

VII at 193. Finally, Cook’s desire to prevent Trooper Jimerson from testifying illustrates

a consciousness of guilt as to the drug charge. While Cook denied any knowledge of the

cocaine at trial, the jury obviously chose not to believe him.

                                             B.

       The conspiracy count against Cook and Saffold presents a more difficult problem.

Count II of the Second Superseding Indictment alleged that Cook and Saffold conspired

“with each other to kill Richard Jimerson with the intent to prevent the testimony of said

Richard Jimerson . . . .” No. 94-3064 Tr. Vol. I at doc. #72, pg. 2; No. 94-3065 Tr. Vol. I

at doc. #72, pg. 2. To support a conspiracy conviction, the government must show that

(1) the defendant agreed to violate the law, (2) the defendant knew the essential

objectives of the conspiracy, (3) the defendant knowingly and voluntarily took part in the

conspiracy, and (4) the conspirators were interdependent. Jones, 44 F.3d at 864-65.

“While the jury may draw reasonable inferences from direct or circumstantial evidence,

an inference must be more than speculation and conjecture to be reasonable, and caution

must be taken that the conviction not be obtained by piling inference on inference.” Id.

(internal quotations omitted).

       Our review of the record indicates that the government did not present any direct

evidence that Saffold knew of Cook’s intention to murder Trooper Jimerson. Moreover,


                                             13
Cook testified that he had not told Saffold of his intentions. No. 94-3065 Tr. Vol. V at

pg. 566. While the government’s evidence may give rise to a reasonable inference that

Saffold suspected illegal activity, mere suspicion of illegal activity is insufficient to prove

participation in a conspiracy. Jones, 44 F.3d at 866. A person “does not become a

participant in a conspiracy merely by associating with conspirators known to be involved

in crime. One must agree to participate in order to be convicted for conspiracy.” Id.

(internal citations omitted). The circumstantial evidence which the government presented

does not justify the inference that Saffold knew the money she had sent to the undercover

agent was to be used as payment on a contract to murder Trooper Jimerson. Accordingly,

the evidence is insufficient to establish that Saffold agreed with Cook to violate the law,

and thus Saffold is entitled to a judgment of acquittal on Count II.

       Because the evidence is insufficient to support Saffold’s conspiracy conviction,

Cook’s conspiracy conviction too must fail. First, the government did not charge that

Cook conspired with his cellmate Starks or the undercover agent. But even if the

government had, we held in United States v. Barboa, 777 F.2d 1420 (10th Cir. 1985), that

“there can be no indictable conspiracy involving only the defendant and government

agents or informers.” Id. at 1422. Second, the government did not charge that Cook

conspired with unknown conspirators. See United States v. Howard, 966 F.2d 1362,

1363-64 (10th Cir. 1992) (lone conspirator’s conviction upheld where government

alleged and jury could infer existence of unknown coconspirators). Third, although we


                                              14
have questioned our holding in Romontio v. United States, 400 F.2d 618, 619 (10th Cir.

1968), cert. dismissed, 402 U.S. 903 (1971), that a sole conspiracy conviction must be

reversed when all other alleged conspirators are acquitted, see United States v. Sasser,

974 F.2d 1544, 1560-61 (10th Cir. 1992) (citing United States v. Powell, 469 U.S. 57

(1984)), cert. denied 506 U.S. 1085 (1993); Howard, 966 F.2d at 1363-64 (citing Powell),

Romontio remains the law of this circuit. See United States v. Suntar Roofing, Inc., 897

F.2d 469, 475-76 (10th Cir. 1990) (citing Powell and Hartzel v. United States, 322 U.S.

680 (1944)). Like Saffold, Cook is entitled to a judgment of acquittal on Count II of the

Second Superseding Indictment.

                                             C.

       We next address Saffold’s motion for judgment of acquittal on Counts III & IV of

the Second Superseding Indictment. The former count charged Saffold with attempting

to kill a witness, 18 U.S.C. § 1512(a)(1)(A), while the latter count charged her with

interstate transportation in aid of racketeering, 18 U.S.C. § 1952(a)(2). Under

§ 1512(a)(1)(A), the government must prove that a defendant attempted to kill another

person who is a potential witness or informant and, under § 1952(a)(2), the government

must prove that a defendant facilitated interstate travel with the intent to commit a violent

crime in furtherance of unlawful activity.

       We have previously held that Saffold is entitled to a judgment of acquittal on the

conspiracy count because the government did not prove she knew of Cook’s plan to


                                             15
murder Trooper Jimerson. Without proving Saffold’s knowledge of the plan, the

government could not possibly prove Saffold possessed the mens rea required for

conviction under §§ 1512(a)(1)(A) & 1952(a)(2). Accordingly, Saffold’s convictions on

Counts III & IV of the Second Superseding Indictment must fail as well.

          Cook’s Request for a Downward Departure From His Guideline Range

       At his sentencing, Cook asserted he was entitled to a downward departure from his

guideline range due to his aberrant behavior, incomplete coercion and mental condition.

In a written order, the district court concluded that “the factors cited by the defendant -

whether considered alone or in combination - are not present to such a degree as to

warrant a departure from the sentencing guidelines.” No. 95-3064 Tr. Vol. 1 at doc.

#141, pg 6. Cook now asserts that the district court erroneously concluded that it lacked

authority to depart downward from his guideline range.

       We have repeatedly held that “‘a district court’s discretionary refusal to depart

downward from the guidelines does not confer appellate jurisdiction under 18 U.S.C.

§ 3742.’” United States v. Williamson, 53 F.3d 1500, 1529 (10th Cir.), cert. denied, 116

S. Ct. 218 (1995) (quoting United States v. Holsey, 995 F.2d 960, 963 (10th Cir. 1993)).

Given the district court’s comments in denying Cook’s request to depart downward,

Cook’s assertion that the court did not recognize its authority to depart downward is

meritless. The statements of the district court evince a conscious decision to deny Cook’s




                                              16
request because the facts did not warrant it. We therefore have no jurisdiction to review

the district court’s discretionary refusal to depart downward.

                                         Summary

       The conviction and sentence of Defendant Brian Walker is affirmed in its entirety.

The conviction and sentence of Defendant Bobbert Cook is affirmed as to Counts I, III, &

IV, and reversed as to Count II of the Second Superseding Indictment. The conviction

and sentence of Defendant Carolyn Saffold is reversed.

Appeal No. 96-3049 AFFIRMED.

Appeal No. 96-3064 AFFIRMED IN PART, REVERSED IN PART, and REMANDED.

Appeal No. 96-3065 REVERSED and REMANDED.



                                          Entered for the Court,



                                          Bobby R. Baldock
                                          Circuit Judge




                                            17